Per Curiam.
A writ of certiorañ out of the Supreme Court brought up for review 'by that tribunal a license granted by'the department of public safety of the city of Newark to Thomas C. Hayes to sell spirituous, vinous, malt and brewed liquors from July 1st, 1919, to July 1st, 1920. On the hearing the Su*253preme Court, following its action, in Wilson' v. Board of Commissioners of Jersey City, set aside the license in the case at bar, and judgment of reversal was accordingly entered. The defendants appeal to this court.
It is conceded that the essential facts in this case are practically identical with those in Wilson v. Board of Commissioners of Jersey City, ante p. 119. This being so, we arc of opinion that this case is governed by our conclusions in the former ease, and, therefore, the judgment under review herein will, for those reasons, be reversed.
For affirmance—None.
For reversal—-The Chancellor, Chibe Justice, Trenghard, Parker, Bergen, Minturn, Kalisch, Black, White, Heppenh ether, Williams, Taylor, Gardner, Aokebson, JJ. 14.